The defendant’s cross petition for certification for appeal from the Appellate Court, 65 Conn. App. 17 (AC 19485), is granted, limited to the following issue:
“Whether the Appellate Court properly concluded that the money judgment rendered in the defendant’s favor in Nevada is unenforceable in this state, despite the plaintiff debtor’s failure to comply with General Statutes § 52-606 (a), which requires proof that he has furnished security for the satisfaction of the Nevada judgment on appeal as required by Nevada law?”